Citation Nr: 1500808	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right ankle/right leg disorder, status post open reduction internal fixation, to include as secondary to service-connected disability, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left hip disorder, to include as secondary to service-connected disability, and if so, whether the claim should be granted.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right knee disorder, to include as secondary to service-connected disability, and if so, whether the claim should be granted.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left knee disorder, to include as secondary to service-connected disability, and if so, whether the claim should be granted.

5.  Entitlement to service connection for back disorder, to include as secondary to service-connected disability.

6.  Entitlement to service connection for right hip disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970. 

This case came before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at an RO hearing before a Decision Review Officer in July 2011.  A transcript of the hearing is associated with the record.

Despite the determination reached by the RO in the March 2013 statement of the case with respect to the claims for service connection for left hip disorder, right knee disorder, and left knee disorder, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The record before the Board consists of paper claims files and electronic records within Virtual VA.

The reopened claims for entitlement to service connection for left hip, right ankle, right knee, and left knee disorders, and the claims for entitlement to service connection for back and right hip disorders are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A September 2008 Board decision denied service connection for a left hip disorder, left and right knee disorders, and right ankle/right leg disorder, status post open reduction internal fixation.  

2.  The evidence added to the record since the September 2008 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claims for service connection for a left hip disorder, left and right knee disorders, and right ankle/right leg disorder, status post open reduction internal fixation.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen claims for service connection a left hip disorder, left and right knee disorders, and right ankle/right leg disorder, status post open reduction internal fixation.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or disallowed by the Board may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Factual Background and Analysis

In September 2008, the Board issued a decision which denied the Veteran's claims seeking service connection for a left hip disorder as secondary to a service-connected left foot disorder, a right ankle disorder as secondary to a service-connected left foot disorder, a right knee disorder as secondary to a service-connected left foot disorder, and a left knee disorder as secondary to a service-connected left foot disorder.  The Board denied the claims for service connection for left hip, right ankle, right knee, and left knee disorders on the basis that the preponderance of the evidence was against finding that such disorders were related to the Veteran's service-connected left foot disorder.  Information in the claims files indicates that in July 2010, the Court affirmed the Board's September 2008 decision with respect to the claims for service connection for left hip, right ankle, right knee, and left knee disorders.

While the Veteran's aforementioned appeal was pending, in November 2009, the RO issued a rating decision which confirmed and continued the previous denial of the claims on the basis that no new and material evidence had been submitted to reopen the claims.  

The evidence that was of record at the time of the September 2008 Board decision includes the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  The Veteran contended that due to an abnormal gait caused by his service-connected left foot disorder, he slipped and fell, sustaining injury to his right ankle, which had caused additional disability in his knees and left hip.  The medical evidence considered by the Board revealed that the Veteran had current disorders in his left hip, right ankle, right knee, and left knee.  Specifically, a July 2007 VA joints examination report and an October 2007 addendum showed that the Veteran was diagnosed with right ankle fracture status post open reduction and internal fixation, bilateral knee patellofemoral pain syndrome, recent right knee contusion, and left hip musculoligamentous strain.  However, the examiner opined in July 2007 that the Veteran's right ankle fracture, bilateral patellofemoral pain syndrome, and left hip pain are less likely as not caused by or a result of his service connected left hindfoot condition.  The examiner also indicated in October 2007 that the current right ankle disability is due to a fracture he sustained in February 2007, which is a separate incident from his service-connected disability, and is therefore not aggravated by his service-connected left foot disability.  Additionally, the examiner determined that the Veteran's bilateral knee pain and left hip pain are less likely as not aggravated by his left foot service-connected condition.  
  
Evidence that was not of record at the time of, or was received since, the Board's September 2008 rating decision includes additional VA and private treatment records, additional VA examination reports, hearing testimony provided by the Veteran during a July 2011 RO hearing, written statements from the Veteran, and photographs submitted by the Veteran in support of his claim.  Treatment reports from the Veteran's private orthopedic surgeon dated in June 2008 show that the physician stated that altered mechanics due to the left foot injury that occurred during service is attributed, with medical certainty, to the chronic problems the Veteran is currently experiencing, specifically with his right ankle.  In written statements and during hearing testimony, the Veteran has related that due to his service-connected left foot disability, he walks on the lateral aspect of his left foot, which caused him to slip and fall, leading to his claimed left hip, right ankle, right knee, and left knee disorders.  He states that his private orthopedic surgeon has provided a nexus between these claimed disorders and his service-connected disability, and that such evidence was not considered by the Board.  

The Board finds that this evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for left hip, right ankle, right knee, and left knee disorders.  Further, it is sufficient to raise a reasonable possibility of substantiating the claims.  Accordingly, it is new and material, and reopening of the claims is warranted.


ORDER

As new and material evidence has been received, reopening of the claim for entitlement to service connection for right ankle/right leg disorder, status post open reduction internal fixation, to include as secondary to service-connected disability, is granted.

As new and material evidence has been received, reopening of the claim for entitlement to service connection for left hip disorder, to include as secondary to service-connected disability, is granted.

As new and material evidence has been received, reopening of the claim for entitlement to service connection for right knee disorder, to include as secondary to service-connected disability, is granted.

As new and material evidence has been received, reopening of the claim for entitlement to service connection for left knee disorder, to include as secondary to service-connected disability, is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's reopened claims for entitlement to service connection for left hip, right ankle, right knee, and left knee disorders, and the claims for entitlement to service connection for back and right hip disorders are decided.

The Veteran contends that he is entitled to service connection for the claimed orthopedic disabilities because they are due to an injury that he claims was a direct result of his service-connected left hindfoot status post contusion with residual tendonitis.  

VA should arrange for the Veteran to be afforded an additional VA examination to clarify the etiology of the Veteran's claimed left hip, right ankle, right knee, left knee, back, and right hip disorders.

Private treatment records show that in February 2007, the Veteran underwent an open reduction, internal fixation of bimalleolar ankle fracture, after slipping on ice and incurring a fracture dislocation of the right ankle.

As discussed above, during a July 2007 VA joints examination, the Veteran reported that as a result of ongoing left foot pain due to his service-connected left foot disability, he walks with an abnormal gait.  He stated that in February 2007, he slipped on ice and sustained a right ankle fracture dislocation.  He said that he fell and slipped on the ice due to his abnormal gait due to his left heel pain.  He further said that since breaking his ankle, he had experienced bilateral knee pain and left hip pain, which he asserted was triggered after he injured his ankle.  The examiner rendered diagnoses including right ankle fracture status post open reduction and internal fixation, bilateral knee patellofemoral pain syndrome, recent right knee contusion, and left hip musculoligamentous strain.  The examiner noted that although the Veteran did demonstrate evidence of a callus formation over the lateral heel, there was no evidence of walking on the lateral aspect of his heel upon observation of his gait during the examination.  The examiner noted that ankle fractures are commonly seen during the winter in Nebraska, including in patients with a normal gait.  The examiner opined that the Veteran's right ankle disorder is less likely as not caused by or a result of his service-connected left hindfoot disability.  Additionally, based on the fact that the Veteran is contending that his knee and left hip disorders all originated from his right ankle disorder, the examiner felt that the Veteran's bilateral patellofemoral pain syndrome and left hip pain are less likely as not caused by or a result of his service-connected left hindfoot disability.

Private treatment records from the Veteran's orthopedic surgeon dated in September 2007 indicate that the Veteran's left ankle had a mild amount of varus demonstrating wear on his heel with callous formations about this heel.  He certainly was not in a neutral position as his gait pattern was altered, more likely than not from the injury that occurred during service.  The physician said that the left hindfoot certainly had altered mechanics, which more likely than not would give him altered weight bearing and mechanics, especially on angled surfaces.  The physician said that under medical certainty, the Veteran would have altered mechanics, which possibly could cause him to fall.  

In October 2007, the July 2007 VA examiner provided an addendum to the examination report.  The examiner stated that with regard to the Veteran's current right ankle disorder, the pain he is having is specifically due to a fracture he sustained in February 2007.  The fracture is a separate incident from his service-connected condition, and therefore, is not aggravated by his service-connected left foot condition.  The examiner further indicated that patellofemoral pain syndrome is most frequently caused by imbalances in the muscles of the lower extremities, and occurs in approximately 18 to 20 percent of all people.  There is no literature to support that ankle or foot conditions contribute to anterior knee pain, except the condition of pes planus.  Therefore, the examiner opined that the Veteran's bilateral knee pain is less likely as not aggravated by his service-connected left foot disability.  Finally, with regard to the Veteran's claimed left hip disorder, the examiner noted that the Veteran's gait was noted to be normal during the July 2007 examination.  The left hip pain does not appear to coincide specifically with his left ankle pain.  The examiner stated that occasionally, when ankle fractures are present, if malalignment does occur, then the joint adjacent to the affected portion of the extremity can develop some changes; however, the hip is not the next subsequent joint near the ankle.  Therefore, the Veteran's left hip pain is less likely as not aggravated by his service-connected left foot disability.  

Additional treatment records from the Veteran's private physician dated in June 2008 show that the physician stated that altered mechanics due to in-service injury is attributed, with medical certainty, to the chronic problems that the Veteran is having now, specifically with his right ankle.  The numbness about the foot is directly related to the possible herniated disc that occurred at the time of the fall.  The physician said that the Veteran's bilateral knee pain could be related to his disuse and possible articular changes due to the sedentary behavior that he is forced to have due to the chronic pain of his low back and ankle and the limited motion he has now of his right ankle.  

In July 2009, the Veteran underwent a VA joints examination to evaluate his claimed right hip condition.  The examining physician opined that the right hip disorder, which the examiner noted was consistent with right hip musculotendinous strain and bursitis, is less likely as not (less than 50/50 probability) caused by, a result of, or aggravated by the service-connected left hindfoot status post contusion with residual tendonitis.  The examiner stated that there is no historical evidence or other medical evidence to support that the Veteran's service-connected left heel/hindfoot disability impaired his gait or altered his biomechanics as such to result in his right hip disorder.  In so finding, the examiner observed that the onset of the right hip symptoms occurred only following the gait alteration due to the fracture of the right ankle in February 2007, despite having a service-connected left heel/hindfoot disability, which had been present since 1969.  The examiner concluded that as the evidence supports that the Veteran's right hip condition is due to or a result of alteration in gait and biomechanics due to his right ankle fracture, it is therefore less likely as not that the Veteran's current right hip condition is due to or a result of his service-connected left hindfoot/heel disability.  Furthermore, the examiner could find no evidence to support any aggravating factors of the Veteran's right hip disorder due to his service-connected left heel condition.  

In August 2009, an opinion was rendered by a VA examining physician regarding the Veteran's right bimalleolar fracture.  The physician noted that the Veteran contends that the slip and fall that resulted in the right lower extremity fracture was ultimately the result of problems stemming from his service-connected left hindfoot condition with tendinitis.  The physician reviewed the opinion of the July 2007 VA examiner, and then stated that he could find no additional information or evidence which would indicate that the Veteran's right leg fracture was, in fact, due to or a result of his service-connected left hindfoot status post contusion with residual tendonitis.  The physician said that given that no new or additional information regarding this case has been identified by the physician, the physician has no medically sound reasoning or basis by which to dispute or opine contrary to the previous opinion rendered by the orthopedic specialist regarding this issue.  The physician thus concurred with the previous opinion that it is less likely as not that the Veteran's right leg/ankle fracture is due to or a result of his service-connected left hindfoot status post contusion with residual tendonitis.  Additionally, based on previous examination which indicated that the Veteran's current gait disturbance developed subsequent to, and as a result of, the fracture of the right lower extremity sustained in February of 2007, there is no medical basis or reasoning to support that the Veteran's current right lower extremity condition is aggravated by his service-connected left hindfoot contusion with residual tendonitis.  The examiner noted that a full examination of the Veteran's condition was not recorded in the examination report.

The Veteran was also provided a VA spine examination in November 2009.  The examiner indicated that a magnetic resonance imaging report dated in 2007 shows degenerative disc disease at the level of L4-L5 with stenosis and disc bulging at L3.  The examiner stated that after thoroughly discussing the Veteran's claimed back condition with him, as well as his service-connected condition, it was the examiner's opinion that the back disorder is not due to or aggravated by the service connected disability.  The Veteran has mild degenerative disc disease in his spine which is very unlikely due to the service-connected tendonitis of the left foot.  For the aforementioned reasons, the Veteran's back condition will not be further examined.  The examiner's rationale for the opinion was that there is a lack of objective evidence, to include supporting physical examination and subjective history, to support the claim that the left hindfoot disability is causing the lumbar spine condition.  

With regard to the Veteran's claims for entitlement to service connection for claimed left hip, right ankle, right knee, left knee, back, and right hip disorders, the Board finds that the Veteran should be provided another VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has argued that VA has failed to properly consider favorable medical evidence from his private orthopedic surgeon.  As discussed above, in September 2007 the Veteran's private orthopedic surgeon opined that the Veteran's left hindfoot certainly had altered mechanics, which more likely than not would give him altered weight bearing and mechanics, especially on angled surfaces, which could possibly cause him to fall.  In June 2008, this physician elaborated, indicating that altered mechanics due to in-service injury is attributed, with medical certainty, to the chronic problems that the Veteran is having now, specifically with his right ankle.  These records were not available for consideration by the VA examiner in July 2007, or at the time the addendum opinion was rendered in early October 2007, when the examiner concluded that the Veteran's gait was normal despite evidence of a callus formation over the lateral heel.  Subsequently, the July 2009 VA examiner's rationale for finding that the right hip disorder is less likely as not caused by, a result of, or aggravated by the service-connected left hindfoot disability, relied on the proposition that there is no historical or other medical evidence to support that the service-connected left hindfoot disability impaired the Veteran's gait.  Likewise, the examiner who provided the August 2009 VA opinion apparently relied on the examination and opinions of the July 2007 VA examiner, and stated that he could find no additional information or evidence which would indicate that the Veteran's current right leg fracture was due to the service-connected disability.  Further, the November 2009 VA examiner concluded, without fully examining the Veteran, that there is a lack of objective evidence, to include supporting physical examination and subjective history, to support the claim that the service-connected left hindfoot disability is causing the lumbar spine condition.  None of these VA examiners addressed, or appear to have considered, the medical evidence from the Veteran's private orthopedic surgeon.  Thus, VA should arrange for the Veteran to be afforded an additional VA examination to clarify the etiology of the Veteran's claimed left hip, right ankle, right knee, left knee, back, and right hip disorders.

Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the record.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the RO should arrange for the Veteran to be scheduled for additional a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to assess the nature and etiology of the Veteran's claimed left hip, right ankle, right knee, left knee, back, and right hip disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to each left hip, right ankle, right knee, left knee, back, and right hip disorder present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected left hindfoot status post contusion with residual tendonitis.  The examiner should specifically address the September 2007 and June 2008 opinions rendered by the Veteran's private orthopedic surgeon.

The examiner must explain the rationale for all opinions expressed. If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should again review the record and re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


